DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13, 16-23, 25, & 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of mathematical concepts and mental processes, without significantly more. The claim(s) recite(s) “calculating…a score of attention of the subject during the at least one time period”, which is directed to a mathematical calculation and a step that can be practically performed in the mind. All of these cited claim elements are considered to be directed to nominal data acquisition steps or mathematical processing of acquired data which are a form of an abstract idea when not incorporated into a practical application.
The processor for “calculating” of claims 1 and 16 and the eye tracker of claim 16 “for” “obtaining” are considered to be generic and routine structural elements because they are recited at such a high level of generality that it does not add or include additional elements that integrate the mathematical concepts/mental processes into a practical application such as improving the monitoring of the attention level of a subject with a particular degree of accuracy  in such a way that are sufficient to amount to significantly more than the judicial exception. The technological ability of the obtaining and calculating method steps are not manipulated or improved in any meaningful way by the abstract idea(s). Accordingly, these structural elements are not modified in order to control the operation of the processor or eye tracker nor improve the functioning of the processor or eye tracker.
This judicial exception is not integrated into a practical application because the “obtaining” step is mere data gathering directed to pre-solution activity without reciting any elements that integrate the mathematical calculations/mental processes into a practical application such as improving the operation of a diagnostic device, or utilizing the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception
The additional claim limitations of the dependent claims either claim further details to the abstract idea of the mental processes or claim generic and routine elements in the art of medical imaging and diagnostics. The imaging diagnostic elements i.e., the “imaging apparatus”, “cameras”, “eye trackers”, “eye tracking device”, & “camera” in the dependent claims are not modified or improved upon in any way with the current claim limitations. Furthermore, as currently claimed the mathematical calculations and mental processes are not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical comparisons, but fails to state any more elements that utilize these steps to perform a practical application.
The examiner notes that with specific reference, but not limited to, dependent claims 2, 5, 7, 9, 11, 13, 20, 21, 23, 25, and 27 are directed to “obtaining” a plurality of images from an imaging apparatus…; the biomarkers as being “associated” with left and right eyes of the subject; the biomarkers “include” pupil diameter or pupil…; the “obtaining” of the biomarkers as occurring during performance of a cognitive task...; “obtaining” an overall metric of attention by “combining” each said score of attention…; the overall metric of attention as being “compared” to a threshold in order to diagnose…; “presenting” auditory or visual “contents” which all recite the abstract ideas of mental processes which can be performed in the human mind. For example, dependent claims recite these limitations without reciting the processor, or other piece of specialized technology known in the art of medical diagnostics, as having been configured to execute or perform the actual computation of: association of a biomarker with either a left or a right bio subject, the computational process necessary to ensure the execution of the “obtaining” of the biomarkers as occurring during the performance of the cognitive task; determining/measuring the diameter or the area of the pupil; calculating the overall metric of attention; performing the computation of comparison of the overall metric for attention to the threshold…, nor executing determination of a threshold…, nor the processor as determining the presence of ADD or ADHD from the computed results, then presenting the determination of the presence of ADD or ADHD on a display to a practitioner in order for a practitioner to make a diagnosis of ADD or ADHD in order to effect a particular treatment or provide a diagnostic for a disease or medical condition (ADD or ADHD). Therefore, the abstract ideas in the current claims are also not incorporated into a practical application. Therefore, no improvements to medical diagnostics or improvements to a subsequent medical procedure are claimed in the rejected claims.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 16-23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “each said score of attention over the at least one time period” in lines 2-3 renders the claim indefinite because it is unclear if the applicant meant to refer to the singular score of attention of the subject during the at least one time period recited in independent claim 1, on which claim 9 is dependent, or if the applicant meant to individually/separately refer to additional and/or separate scores of attention over a plurality of time periods than that of the score of attention of the subject recited in claim 1.
Claim 23 is also rejected for reciting the same and/or similarly limitations outlined in the above rejection.
Claim 11 recites the limitation "the overall metric for attention" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what the applicant meant to recite as an overall metric for attention is not recites previously in claim 11, nor in claim 8, upon which claim 11 is dependent. 
Claim 16 recites the phrase “the processor programmed to” in lines 6-7, which renders the claim indefinite because it is unclear what structure the applicant meant to disclose as performing the programming of the processor. 
The rejection may be overcome by amending the recitation of “the processor is programmed to” in the claim to recite “the processor is configured 
Claims 17-23, 25, and 27 also rejected due to their dependency from claim 16 in light of the rejection above.
Claim 17 recites the phrase “the processor is additionally programmed to” in line 3, which renders the claim indefinite because it is unclear what structure the applicant meant to disclose as performing the additional programming of the processor. 
The rejection may be overcome by amending all recitations of “the processor is additionally programmed to” throughout the claims to recite “the processor is further configured 
Claims 20, 22-23, and 25 are also rejected for reciting the same and/or limitations as outlined in the rejection above.
 Claim 18 recites “wherein the imaging apparatus includes at least one of cameras and eye trackers” in lines, which renders the claim indefinite because it is unclear if the “eye trackers” recited in the claim refer to the singular eye tracker recited in claim 16, on which claim 16 is dependent via the chain of dependency via claim 17.
Claim 19 is also rejected for reciting the same and/or limitations as outlined in the rejection above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 13, 16-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US20060203197).
Regarding claims 1, 4, and 16, Marshall teaches a method for monitoring the attention level of a subject ([0003] a method for obtaining data from a subject used to determine mental alertness levels) and a system for monitoring the attention level of a subject ([0003] a method for obtaining data from a subject used to determine mental alertness levels), comprising:
an eye tracker* (330 in FIG. 3) for obtaining at least one set of biomarkers** from the left side of the face and the right side of the face of the subject during at least one time period ([0053] eye metrics: Index of Cognitive Activity (ICA) as seen in left eye 131 and right eye 134 in FIG. 1, blinks as seen in left eye 133 and right eye 132 in FIG. 1, movement as seen in left eye 135 and right  eye136 in FIG. 1, and divergence of both the right and left eyes 137 in FIG. 1; [0023] discloses that the ICA is based on measurement of changes in pupil dilation by processing the pupil signal and removing the artifacts created by eye blinks.); and,
a processor for receiving data associated with the eye tracker ([0082] least one programmable processor), the processor programmed to:
calculate asymmetries between the biomarkers of the at least one set of obtained biomarkers ([0037] the horizontal location of both left 125 and right 126 eyes are measured, then the absolute difference between horizontal location of both left 125 and right 126 eyes is determined in order to compute  eye divergence (D) 137/asymmetries), a score of attention of the subject during the at least one time period ([0037] the measurement is taken every 4 msec. to determine when the left and right points of gaze are very close together if not overlapping, indicating focused attention, or these points of gaze tend to separate, as focus shifts from the target to some very distant point. D, indicating attention is lost., [0024] discloses that significant changes in pupil dilations may be measured by milliseconds, the framework then forms the basis for statistical estimation and prediction of level of mental alertness in real time for any operator on any task.).
	With specific respect to claims 1 and 4, Marshall teaches wherein the obtaining the at least one set of biomarkers is performed by at least one*** of a camera or an eye tracker ([0027] eye tracking data is collected using a camera which is capable of capturing the eye tracking data at a suitably high rate, such as at 4 msec. intervals (i.e., samples at 250 Hertz (Hz), the eye tracking data including three fundamental measurements: the size of the pupil, and the vertical and horizontal location for each eye.).
*The limitation has been interpreted to mean the definition as disclosed by the applicant in [0098] of the published application “e.g., standard eye-tracking device (such as IR remote eye trackers or eye-tracking glasses), or any apparatus comprising a camera, such as e.g. a smartphone, and recording both eyes' pupil size over a period of time” and in [0128] which discloses “the specifics of the apparatus by which pupil sizes are been measured…not an essential part of the method”.
**The limitation has been interpreted to mean the definition as disclosed by the applicant in [0077] & [0098], “the following biomarkers: (a) pupil size (b) time-domain or frequency-domain analysis of pupil sizes, (c) blinking patterns (d) eye movement patterns.” and “other biomarkers of the face, as e.g. eyebrows positions, mouth corners positions, blinks and the like”.
***The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Regarding claims 2 and 17, Marshall teaches wherein the eye tracker includes an imaging apparatus, and wherein the at least one set of biomarkers includes a plurality of sets of biomarkers ([0027] raw eye-tracking data recordings were collected, each recording of the raw eye-tracking data recordings includes three fundamental measurements for each of the left eye and the right eye), and the processor is additionally programmed to: 
obtain, from the imaging apparatus, a plurality of images of the face of the subject over the at least one time period ([0027] the raw eye-tracking data comprise recordings that were obtained at 4 msec. intervals); and, 
define the biomarkers for each set of biomarkers from each image of the obtained plurality of images ([0027] each recording of the raw eye-tracking data recordings includes three fundamental measurements: the size of the pupil, and the vertical and horizontal location for each of the left eye and right eye).
Regarding claims 5 and 20, Marshall teaches wherein the biomarkers are associated with left and right eyes of the subject (see FIG. 1 which illustrates a flowchart showing the biomarker data collected from the left and right eyes, both individually and together).
Regarding claims 6 and 21, Marshall teaches wherein the biomarkers include at least one* of pupil diameter ([0033] ICA provides pupil diameter (i.e., pupil size 121, 122) measurements to estimate cognitive workload).
*The limitation has been interpreted in the alternative, requiring the biomarkers include one of pupil diameter; or requiring the biomarkers include one of pupil area.
Regarding claims 8 and 22, Marshall teaches wherein the processor is additionally programmed to calculate the score of attention of the subject by calculating at least one* correlation between the biomarkers relating to: 1) the left side of the face over the at least one time period ([0081] analyzing data including pupil dilation and point of gaze information obtained in 410 are analyzed and associated with one or more predetermined mental alertness levels to determine the mental alertness/attention levels/scores of the individual of interest/subject).
*The limitation has been interpreted in the alternative, requiring calculating correlation between the biomarkers relating to the left side of the face over the at least one time period; or requiring calculating correlation between the biomarkers relating to the right side of the face, over the at least one time period.
Regarding claims 9 and 23, Marshall teaches additionally comprising: obtaining an overall metric of attention of the subject by combining each said score of attention over the at least one time period ([0079]-[0081] the one or more mental alertness/attention levels/scores of the individual of interest is identified in 430 was obtained in the data of the eye tracking metrics collected from the combined information from visual search tasks performed by the subject, where each task run performed by the subject includes 104 trials. The eye tracking metrics correctly identified the mental alertness/attention level/score by monitoring the subject’s pupils which characterized pupil dilation and point of gaze are obtained 410. Also see [0035], [0042], [0057]-[0058] which discloses that the ICA 131 & ICA 134 are computed as the sum of the binary vector for each second of interest and also the combination of the acquired data indicated in the steps in FIG. 2 as being used in combination to determine of the level/score of mental alertness/attention. The analysis of the metrics outlined in FIG. 2 can proceed along many different paths including, but not limited to, that of discriminant function analysis path which is a statistical procedure that derives linear combinations of a set of variables [i.e. data from each eye independently and together for each trial of each task] in order to differentiate selected data among pre-defined states or level, and/or a non-linear classification path, i.e., neural network analysis, which includes the processing of each single vectors of a set of vectors being repeatedly given to the network for processing until some statistical threshold is reached, such as a typical threshold is mean square error, the average squared error between the outputs and the target classifications.).
Regarding claims 13 and 27, Marshall teaches additionally comprising at least one* of display for presenting a cognitive task in at least one of visual content ([0079] the mental/attention alertness level/score is assessed using a visual search/cognitive task where many representations of one letter were displayed in scrambled orientation on the computer screen/display).
*the limitation has been interpreted in the alternative, requiring the system additionally comprising lights for presenting a cognitive task of visual content, or requiring the system additionally comprising lights for presenting a cognitive task of auditory content; or requiring the system additionally comprising display for presenting a cognitive task of visual content, or requiring the system additionally comprising display for presenting a cognitive task of auditory content; or requiring the system additionally comprising speakers for presenting a cognitive task of visual content, or requiring the system additionally comprising speakers for presenting a cognitive task of auditory content.
Regarding claim 18, Marshall teaches wherein the imaging apparatus includes at least one* of a camera or an eye tracker ([0027] eye tracking data is collected using a camera which is capable of capturing the eye tracking data at a suitably high rate, such as at 4 msec. intervals (i.e., samples at 250 Hertz (Hz).).
*The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Regarding claim 19, Marshall teaches the eye tracker for obtaining the at least one set of biomarkers includes at least one of a camera* ([0027] the eye tracking data collected by the camera includes three fundamental measurements: the size of the pupil, and the vertical and horizontal location for each eye).
*The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Claims 1-2, 4-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20090079937, hereafter “Chen”).
Regarding claim 1, Chen teaches a method for monitoring the attention level of a subject ([0008] the video feature is displayed to direct the focus of the examinee to a desired location while ocular images of the examinee are acquired), comprising:
obtaining (detector 150) at least one set of biomarkers* ([0055] The video digital camera 150 monitors the pupil size [biomarkers for the pupils of the right and left eyes] to control the aberration, proper subject position, the tracked gaze angle of the examinee) from the left side of the face and the right side of the face of the subject during at least one time period ([0110] the eye-correlation module and single-eye module are used to examine the abnormalities in the pupil area of the image or so called retinal reflex signal [for each of the right and left eye, respectively], see FIG. 2 illustrating the detection field of the camera is comprised of the face of the subject from the center mouth to the top of the forehead comprises); and,
calculating, by a processor ([0033] the APS system 100 includes the computer control 110 for performing registration, monitoring, calibration, testing control, quality control, and auto-analysis algorithms, among other functions), asymmetries between the biomarkers of the at least one set of obtained biomarkers, a score of attention of the subject during the at least one time period ([0063], [0086] the APS system generates/calculates a positive result from any abnormal spectral reflectance or dark spots in asymmetry between the two pupils in size, see data which conclude cylindrical (asymmetric) refractive errors at the same time in FIGS. 6D-6E).
*The limitation has been interpreted to mean the definition as disclosed by the applicant in [0077] & [0098], “the following biomarkers: (a) pupil size (b) time-domain or frequency-domain analysis of pupil sizes, (c) blinking patterns (d) eye movement patterns.” and “other biomarkers of the face, as e.g. eyebrows positions, mouth corners positions, blinks and the like”
Regarding claim 2, Chen wherein the at least one set of biomarkers includes a plurality of sets of biomarkers ([0094] the APS system 100 automatically classifies a positive image indicating the result [biomarkers] of the photo screening showing an ocular abnormality or a negative image indicating the photo screening is deemed not to show an ocular abnormality, automatic process results are categorized as: a positive group that may elicit a referral (e.g., direct referral to an ophthalmic professional)[a first set of the plurality of sets]; a negative group [a second set of the plurality of sets]; and an uncertain group [a third set of the plurality of sets], where the photoscreening image(s) have produced unclear data), and the obtaining the at least one set of biomarkers includes:
obtaining, from the imaging apparatus, a plurality of images of the face of the subject over the at least one time period ([0052] images of pupils [as part of the face of the subject] are captured and the pupil diameters are determined in real time with the computer program); and,
defining the biomarkers for each set of biomarkers from each image of the obtained plurality of images ([0068] the video camera 150 records binocular images from the examinee that are synchronized with moving targets displayed on the screen 130. The reflection of the continuous, and blue LED is used to define a motion and moving trajectory of the gazing angle [biomarker] versus near constant convergence).
Regarding claim 4, Chen teaches wherein the obtaining the at least one set of biomarkers ([0110] examining the pupil area for anisocoria/difference in pupil size between the right eye and left eye) includes at least one* of a camera (150 is a camera).
*The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Regarding claims 5, Chen teaches wherein the biomarkers are associated with left and right eyes of the subject ([0057], [0072], [0110]-[0111] the APS system 100 monitors individually [for the right and left eye, respectively] the two pupil reflex irradiances captured by the camera so that refractive errors are determined from the spatially integrated intensity profiles of the sequenced images for the respective pupils of the right and left eye by watching the movement of the right eye then followed by watching the movement of the left eye. By examining the pupil area for anisocoria/difference in pupil size between the right eye and left eye, abnormal signs are searched in each eye accordingly a single I am module is used to separate pupil image in a direction along the camera-light alignment, so then each sub- area is evaluated with respect to the intensity and uniformity or intensity deviation).
Regarding claims 6, Chen teaches wherein the biomarkers include at least one* of pupil diameter ([0057] APS system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes and determines the diameters of pupil reflections).
*The limitation has been interpreted in the alternative, requiring the biomarkers include one of pupil diameter; or requiring the biomarkers include one of pupil area.
Regarding claim 7, Chen teaches wherein the obtaining the at least one set of biomarkers occurs during the performance of a cognitive task ([0039] the video feature being displayed on the video screen 130 is attracts the attention of the subject’s throughout the examination procedures, so that while the subject is watching the animation the subjects ocular gazing angle and convergence are calculated with the computer control system 110 in real-time).
Regarding claim 8, Chen teaches wherein the calculating the score of attention of the subject includes calculating at least one* correlation between the biomarkers relating to: 1) the left side of the face over the at least one time period [0070]-[0072], [0076], [0110] APS 100 determines HR, K, and the saccade scattering upon each eye in each of three viewing zones through binocular stimulation photographic trajectory of an individual examinee by using the Hirschberg test to apply the fovea location or angle (K) to the angle between the visual axis and the pupillary axis in order to derive an ocular gazing angle from photoscreening images through a simulated gazing trajectory and the eye-correlation module compares the difference between a left and right eye).
*The limitation has been interpreted in the alternative, requiring calculating correlation between the biomarkers relating to the left side of the face over the at least one time period; or requiring calculating correlation between the biomarkers relating to the right side of the face, over the at least one time period.
Regarding claim 13, Chen teaches wherein the cognitive task includes presenting to the subject at least one* of visual and auditory contents ([0085] music/audio may be continuously played to sustain the subject’s attention).
*The limitation has been interpreted in the alternative, requiring the cognitive task includes presenting to the subject visual contents; or requiring the cognitive task includes presenting to the subject auditory contents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall, in view of Fried et al. (“ADHD subjects fail to suppress eye blinks and microsaccades while anticipating visual stimuli but recover with medication”, hereafter “Fried”) and Mangina et al. (“Similarities and differences between learning abilities, “Pure” learning disabilities, “Pure” ADHD and comorbid ADHD with learning disabilities”, hereafter “Mangina”).
Regarding claims 11 and 25, Marshall discloses wherein the processor is additionally programmed to compare the overall metric for attention to a threshold ([0041], [0059] when the measured location of each eye changes from one measurement to the next by more than a specified amount, e.g., exceeding a velocity threshold or processing the data of the measured location of each eye until reaching a threshold which is mean square error, the average squared error between the outputs and the target classification), it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention that the metric for attention disclosed by Marshall as being acquired by monitoring pupil diameter changes during a cognitive task could be used  to diagnose Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) with reasonable expectation of success as it is well-known in the art that the pupil dilation shows the level of arousal, as a larger pupil size is reflective of increased arousal as discussed by Fried (abstract; p.63, left col., fifth para.; p. 64, right col., fourth para.; p. 71, left and right cols., sections 4.2-4.3) and by using the visual cognitive task to determine the ICA measurement as disclosed by Marshall provides a method of measuring cognitive workload (see [0022], [0033], [0069]),  as it is known in the art that measurement of cognitive workload during performance of a visual cognitive task provides a differential diagnostic measurement indicative of ADHD as discussed by Mangina (abstract, p. 171, right col., second-fifth paras.).
Claims 9, 11, 16-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Samadani (US20170367633).
Regarding claim 9, Chen discloses wherein the processor obtain an overall metric of attention of the subject by combining each said score of attention over the at least one time period ([0067], [0106], [0110] the final grading report/overall metric determined by the APS system 100 is based upon the combined results of all three modules for strabismus, eye-correlation, and single-eye measurement values obtained from the images acquired through the dynamic Hirschberg test period [time period], the eye-correlation module compares the difference between a left and right eye ), but does not explicitly disclose is the processing as being additionally programmed, and the metric obtained by the processor in Chen as being an overall metric.
However, in the same field of endeavor eye tracking, Samadani teaches obtaining an overall metric of attention of the subject by combining each said score of attention over the at least one time period ([0150] step (e) of diagnosing and assessing attention deficit hyperactivity disorder (ADHD) is providing a total [overall] sum [metric] of the differences between both x and y coordinates of the first eye compared to the second eye over the time tested).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen with the processor is additionally programmed to obtain an overall metric of attention of the subject by combining each said score of attention over the at least one time period as taught by Samadani in order to observe or determine an overall metric for demonstrating or detecting or assessing attention deficit hyperactivity disorder (ADHD) ([0182] of Samadani).
Regarding claim 11, Chen discloses wherein the processor is additionally programmed to compare the metric for attention to detect ocular alignment issues in a subject with Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) ([0090], [0110] the APS detection is applied to detect types of ocular alignment problems such as those involving attention-deficit hyperactivity disorder (ADHD), The eye-correlation module compares the difference between a left and right eye in each of the following areas: intensity; uniformity (intensity deviation); intensity (along the eccentricity direction) gradient; and R, G, B spectrum ratios, the regions of interest are then compared against predetermined thresholds and regions of normal, abnormal, and uncertain results), but does not explicitly disclose is the processing as being additionally programmed, the metric obtained by the processor in Chen as being an overall metric which is compared to a threshold, and the detection of ocular alignment issues in a subject with Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder as being performed in order to provide a diagnosis of Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder.
However, in the same field of endeavor eye tracking, Samadani teaches the overall metric for attention is compared to a threshold in order to diagnose Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) ([0150] step (e) of diagnosing and assessing attention deficit hyperactivity disorder (ADHD) is providing a total [overall] sum [metric] of the differences between both x and y coordinates of the first eye compared to the second eye over the time tested, [0286] the methods of Samadani determines the relative variance using a z-score as a significance threshold (p-value of 0.05) in order to identify a subject as having eye movement significantly different from the control, or identify the subject as having eye movement of a first eye that is significantly different from eye movement of a second eye).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen with the overall metric for attention is compared to a threshold in order to diagnose Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) as taught by Samadani in order to observe or determine an overall metric in subjects with variance higher than 95% of the values in the control distributions may be determined to have significant disturbances of ocular motility, thus providing detection of attention deficit hyperactivity disorder (ADHD) ([0182], [0287] of Samadani).
Regarding claim 16, Chen discloses a system (APS system 100) for monitoring the attention level of a subject ([0008] the video feature is displayed to direct the focus of the examinee to a desired location while ocular images of the examinee are acquired), comprising:
an eye imager* (detector 150) for obtaining at least one set of biomarkers** ([0055] The video digital camera 150 monitors the pupil size [biomarkers for the pupils of the right and left eyes] to control the aberration, proper subject position, the tracked gaze angle of the examinee) from the left side of the face and the right side of the face of the subject during at least one time period ([0110] the eye-correlation module and single-eye module are used to examine the abnormalities in the pupil area of the image or so called retinal reflex signal [for each of the right and left eye, respectively], see FIG. 2 illustrating the detection field of the camera is comprised of the face of the subject from the center mouth to the top of the forehead comprises); and,
a processor for receiving data associated with the eye tracker ([0033] the APS system 100 includes the computer control 110 for performing registration, monitoring, calibration, testing control, quality control, and auto-analysis algorithms, among other functions), the processor programmed to:
calculate asymmetries between the biomarkers of the at least one set of obtained biomarkers, a score of attention of the subject during the at least one time period ([0063], [0086] the APS system generates/calculates a positive result from any abnormal spectral reflectance or dark spots in asymmetry between the two pupils in size, see data which conclude cylindrical (asymmetric) refractive errors at the same time in FIGS. 6D-6E), while Chen discloses imaging eye movements of a subject while the subjects eyes are tracking a feature on a display screen (claims 16, 20), Chen does not explicitly disclose the eye imager as specifically being an eye tracker.
However, in the same field of endeavor eye tracking, Samadani teaches using an eye tracker to for obtaining at least one set of biomarkers ([0403]-[0407] subjects’ eye movements were recorded using an Eyelink 1000 binocular eye tracker (500 Hz sampling, SR Research) for sampling eye position at 500 Hz, yielding 100,000 samples of eye position over 200 seconds.  The eyetracker converted changes of pupil angle into two orthogonal components which it labeled x, and y to provide eye position [biomarker]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chen with the an eye tracker to for obtaining at least one set of biomarkers as taught by Samadani in order to observe or determine an overall metric in subjects with variance higher than 95% of the values in the control distributions may be determined to have significant disturbances of ocular motility, thus providing detection of attention deficit hyperactivity disorder (ADHD) ([0169]-[0173] of Samadani).
*The limitation has been interpreted to mean the definition as disclosed by the applicant in [0098] of the published application “e.g., standard eye-tracking device (such as IR remote eye trackers or eye-tracking glasses), or any apparatus comprising a camera, such as e.g. a smartphone, and recording both eyes' pupil size over a period of time” and in [0128] which discloses “the specifics of the apparatus by which pupil sizes are been measured…not an essential part of the method”.
**The limitation has been interpreted to mean the definition as disclosed by the applicant in [0077] & [0098], “the following biomarkers: (a) pupil size (b) time-domain or frequency-domain analysis of pupil sizes, (c) blinking patterns (d) eye movement patterns.” and “other biomarkers of the face, as e.g. eyebrows positions, mouth corners positions, blinks and the like”
Regarding claim 17, modified Chen disclosed wherein the eye imager includes an imaging apparatus (150), and wherein the at least one set of biomarkers includes a plurality of sets of biomarkers ([0094] the APS system 100 automatically classifies a positive image indicating the result [biomarkers] of the photo screening showing an ocular abnormality or a negative image indicating the photo screening is deemed not to show an ocular abnormality, automatic process results are categorized as: a positive group that may elicit a referral (e.g., direct referral to an ophthalmic professional)[a first set of the plurality of sets]; a negative group [a second set of the plurality of sets]; and an uncertain group [a third set of the plurality of sets], where the photoscreening image(s) have produced unclear data), and the processor is programmed to:
obtain, from the imaging apparatus, a plurality of images of the face of the subject over the at least one time period ([0052] images of pupils [as part of the face of the subject] are captured and the pupil diameters are determined in real time with the computer program); and,
define the biomarkers for each set of biomarkers from each image of the obtained plurality of images ([0068] the video camera 150 records binocular images from the examinee that are synchronized with moving targets displayed on the screen 130. The reflection of the continuous, and blue LED is used to define a motion and moving trajectory of the gazing angle [biomarker] versus near constant convergence); and specifically, Samadani discloses the eye tracker as being a camera ([0332], [0338]-[0339] video oculography is a relatively newer technique that uses the eye movement/gaze tracker component 104 which are infrared cameras mounted in goggles to track the center of the pupil's position as the eye move); and specifically, Samadani discloses wherein the processor being additionally programmed ([0342] the observer matter is implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage media for execution by, or to control the operation of, data processing apparatus. The program instructions are encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus and while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal).
Regarding claim 18, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the imaging apparatus includes at least one* of cameras ([0033] the visible and infrared image detector 150 constitutes individual infrared and visible cameras); and specifically, Samadani discloses the eye tracker as being a camera ([0332], [0338]-[0339] video oculography is a relatively newer technique that uses the eye movement/gaze tracker component 104 which are infrared cameras mounted in goggles to track the center of the pupil's position as the eye move).
*The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Regarding claim 19, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses the eye tracker for obtaining the at least one set of biomarkers ([0110] examining the pupil area for anisocoria/difference in pupil size between the right eye and left eye) includes at least one* of a camera (150 is a camera); and specifically, Samadani discloses the eye tracker as being a camera ([0332], [0338]-[0339] video oculography is a relatively newer technique that uses the eye movement/gaze tracker component 104 which are infrared cameras mounted in goggles to track the center of the pupil's position as the eye move).
*The limitation has been interpreted into the alternative, requiring eye tracker includes an eye tracking device; or requiring the eye tracker includes a camera.
Regarding claim 20, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the processor is programmed to associate the biomarkers with left and right eyes of the subject ([0057], [0072], [0110]-[0111] the APS system 100 monitors individually [for the right and left eye, respectively] the two pupil reflex irradiances captured by the camera so that refractive errors are determined from the spatially integrated intensity profiles of the sequenced images for the respective pupils of the right and left eye by watching the movement of the right eye then followed by watching the movement of the left eye. By examining the pupil area for anisocoria/difference in pupil size between the right eye and left eye, abnormal signs are searched in each eye accordingly a single I am module is used to separate pupil image in a direction along the camera-light alignment, so then each sub- area is evaluated with respect to the intensity and uniformity or intensity deviation); and specifically, Samadani discloses wherein the processor being additionally programmed ([0342] the observer matter is implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage media for execution by, or to control the operation of, data processing apparatus. The program instructions are encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus and while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal).
Regarding claim 21, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the biomarkers include at least one* of pupil diameter ([0057] APS system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes and determines the diameters of pupil reflections).
*The limitation has been interpreted in the alternative, requiring the biomarkers include one of pupil diameter; or requiring the biomarkers include one of pupil area.
Regarding claim 22, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the processor is programmed to calculate the score of attention of the subject by calculating at least one* correlation between the biomarkers relating to: 1) the left side of the face over the at least one time period ([0070]-[0071], [0110] using the Hirschberg test to apply the fovea location or angle (K) to the angle between the visual axis and the pupillary axis in order to derive an ocular gazing angle from photoscreening images through a simulated gazing trajectory and the eye-correlation module compares the difference between a left and right eye); and specifically, Samadani discloses wherein the processor being additionally programmed ([0342] the observer matter is implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage media for execution by, or to control the operation of, data processing apparatus. The program instructions are encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus and while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal).
*The limitation has been interpreted in the alternative, requiring calculating correlation between the biomarkers relating to the left side of the face over the at least one time period; or requiring calculating correlation between the biomarkers relating to the right side of the face, over the at least one time period.
Regarding claim 23, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the processor is programmed to obtain a metric of attention of the subject by combining each said score of attention over the at least one time period ([0067], [0106], [0110] the final grading report/overall metric determined by the APS system 100 is based upon the combined results of all three modules for strabismus, eye-correlation, and single-eye measurement values obtained from the images acquired through the dynamic Hirschberg test period [time period], the eye-correlation module compares the difference between a left and right eye); and specifically, Samadani discloses wherein the processor is additionally programmed ([0342] the observer matter is implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage media for execution by, or to control the operation of, data processing apparatus. The program instructions are encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus and while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal) to obtain an overall metric of attention of the subject by combining each said score of attention over the at least one time period ([0150] step (e) of diagnosing and assessing attention deficit hyperactivity disorder (ADHD) is providing a total [overall] sum [metric] of the differences between both x and y coordinates of the first eye compared to the second eye over the time tested).
Regarding claim 25, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses wherein the processor is programmed to compare the metric for attention to detect ocular alignment issues in a subject with Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) ([0090], [0110] the APS detection is applied to detect types of ocular alignment problems such as those involving attention-deficit hyperactivity disorder (ADHD), The eye-correlation module compares the difference between a left and right eye in each of the following areas: intensity; uniformity (intensity deviation); intensity (along the eccentricity direction) gradient; and R, G, B spectrum ratios, the regions of interest are then compared against predetermined thresholds and regions of normal, abnormal, and uncertain results); and specifically, Samadani discloses wherein the processor being additionally programmed ([0342] the observer matter is implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage media for execution by, or to control the operation of, data processing apparatus. The program instructions are encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus and while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of computer program instructions encoded in an artificially-generated propagated signal), and the overall metric for attention is compared to a threshold in order to diagnose Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) ([0150] step (e) of diagnosing and assessing attention deficit hyperactivity disorder (ADHD) is providing a total [overall] sum [metric] of the differences between both x and y coordinates of the first eye compared to the second eye over the time tested, [0286] the methods of Samadani determines the relative variance using a z-score as a significance threshold (p-value of 0.05) in order to identify a subject as having eye movement significantly different from the control, or identify the subject as having eye movement of a first eye that is significantly different from eye movement of a second eye).
Regarding claim 27, modified Chen substantially discloses all the limitations of the claimed invention, specifically, modified Chen discloses additionally comprising at least one* of display (video display 130) for presenting a cognitive task in at least one of visual content ([0039] the video feature displayed on the video screen 130 focuses the subject’s attention by controlling the accommodation status and ocular fixation of the subject).
*the limitation has been interpreted in the alternative, requiring the system additionally comprising lights for presenting a cognitive task of visual content, or requiring the system additionally comprising lights for presenting a cognitive task of auditory content; or requiring the system additionally comprising display for presenting a cognitive task of visual content, or requiring the system additionally comprising display for presenting a cognitive task of auditory content; or requiring the system additionally comprising speakers for presenting a cognitive task of visual content, or requiring the system additionally comprising speakers for presenting a cognitive task of auditory content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793